COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                        NOTICE OF ORDER ON MOTION

Cause number:            01-13-00307-CV
Style:                   W M Roberson
                         v Aaron Chevalier
                  *
Date motion filed :      July 8, 2013
Type of motion:          Motion to Supplement the Record
Party filing motion:     Appellant
Document to be filed:

         Appellant’s motion to supplement the record is DENIED because no order is required to supplement the
         record. If a relevant item has been omitted from the clerk’s record, appellant may by letter direct the
         district clerk to prepare, certify, and file a supplement containing the omitted items. See TEX. R. APP. P.
         34.5(c).

Judge's signature: /s/ Evelyn V. Keyes
                   Acting individually       Acting for the Court

                  Panel consists of ______________________________.

Date: June 11, 2013




November 7, 2008 Revision